
	

113 HR 4847 IH: End Neglected Tropical Diseases Act
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4847
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Smith of New Jersey (for himself, Mr. Meeks, Mr. Salmon, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Foreign Affairs and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To facilitate effective research on and treatment of neglected tropical diseases through
			 coordinated domestic and international efforts.
	
	
		1.Short titleThis Act may be cited as the End Neglected Tropical Diseases Act.
		2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Statement of policy.
				Sec. 4. Findings.
				Sec. 5. Definition.
				Sec. 6. Rule of construction.
				Title I—Foreign affairs
				Sec. 101. Expansion of USAID NTDs Program.
				Sec. 102. Actions by Department of State.
				Sec. 103. Multilateral development and health institutions.
				Title II—Department of Health and Human Services
				Sec. 201. Promoting efforts through interagency working groups and international forums.
				Sec. 202. Report on neglected tropical diseases in the United States.
				Sec. 203. Centers of excellence.
				Sec. 204. Panel on worm infection solutions.
			
		3.Statement of policyIt is the policy of the United States to support a broad range of implementation and research and
			 development activities that work toward the achievement of cost-effective
			 and sustainable treatment, control and, where possible, elimination of
			 neglected tropical diseases for the economic and social well-being for all
			 people.
		4.FindingsCongress finds the following:
			(1)The World Health Organization (WHO) has identified 17 neglected tropical diseases (NTDs).
			 Approximately two billion people—almost one-third of the world’s
			 population—are at risk of contracting an NTD, and more than 1.4 billion
			 people are currently afflicted with one or more NTDs.
			(2)In 2013, WHO adopted a comprehensive resolution on NTDs recognizing that increased national and
			 international investments in prevention and control of neglected tropical
			 diseases have succeeded in improving health and social well-being in many
			 countries.
			(3)NTDs have an enormous impact in terms of disease burden and quality of life. NTDs cause the loss of
			 up to 534,000 lives and 57 million disability-adjusted life years each
			 year. NTDs surpass both malaria and tuberculosis in causing greater loss
			 of life-years to disability and premature death. Many NTDs cause
			 disfigurement and disability, leading to stigma, social discrimination,
			 and societal marginalization.
			(4)NTDs create an economic burden of billions of dollars through the loss of productivity and high
			 costs of health care required for treatment. People afflicted by NTDs are
			 less productive than their healthy counterparts. NTDs jeopardize the
			 ability of people to attend work and school, or to produce at full
			 capacity. For example, controlling one NTD, hookworm, in children can
			 result in a 43-percent increase in future wage earnings.
			(5)The social, economic, and health burden of NTDs falls primarily on low- and middle-income
			 countries, where access to safe water, sanitation, and health care is
			 limited. At least 100 countries face two endemic NTD burdens, and 30
			 countries carry six or more endemic NTDs.
			(6)NTDs are not confined to the developing world, however. Several NTD outbreaks have been reported in
			 the United States and other developed countries, especially among the
			 poor. In the United States, NTDs disproportionately affect people living
			 in poverty, and especially minorities, including up to 2.8 million
			 African-Americans with toxocariasis and 300,000 or more people, mostly
			 Hispanic-Americans, with Chagas disease.
			(7)Many NTDs can be controlled, prevented, and even eliminated using low-cost, effective, and feasible
			 solutions. Understanding the economic burden of NTDs on productivity and
			 health care costs can help to assure governments and donors that the
			 resources directed toward NTDs represent a good investment.
			(8)Research and development efforts are immediately needed for all NTDs, especially those for which
			 limited or no treatment currently exists.
			(9)Critical to developing robust NTD control strategies are epidemiological data that identify at-risk
			 populations, ensure appropriate treatment frequency, and inform decisions
			 about when treatment can be reduced or stopped.
			(10)Of the 14 most common NTDs, roughly 80 percent of infections are caused by soil-transmitted
			 helminths (STH) and schistosomiasis. STH are a group of three parasitic
			 worms (roundworms, whipworms, and hookworms) that afflict more than one
			 billion people worldwide, including 600 million school-age children, of
			 whom more than 300 million suffer from severe morbidity. Schistosomiasis
			 is another helminth infection affecting at least 200 million people in
			 developing countries, but some estimates indicate that the true number of
			 people affected may be double or even triple that number.
			(11)The main health problems caused by STH are related to their negative effect on childhood
			 nutritional status, which can cause stunting and wasting. For example, STH
			 infection may lead to anemia, malabsorption of nutrients, loss of
			 appetite, nausea, abdominal pain, diarrhea, and reduced food intake. When
			 such health problems are experienced in early childhood, a peak growth and
			 development period, the mental and physical damage—and loss of future
			 productivity and wage-earning potential—will likely be irreversible.
			 Schistosomiasis causes end-organ damage to the urinary tract, female
			 genital tract, liver and intestines. It also results in chronic health
			 conditions in children.
			(12)STH and schistosomiasis are also particularly detrimental to the health of women of reproductive
			 age and pregnant women. Their underlying poor iron status makes these
			 women most susceptible to developing anemia. Iron deficiency anemia
			 resulting from hookworm infection during pregnancy has been linked to poor
			 pregnancy outcomes such as prematurity, low birth weight, and impaired
			 lactation. Female genital schistosmiasis may be one of the most common
			 gynecologic conditions in Africa leading to genital pain, itching, and
			 bleeding and markedly increased susceptibility to HIV/AIDS.
			(13)Fortunately, there is a simple, cost-effective solution to STH and schistosomiasis infections:
			 single-dose deworming pills that can be safely administered once or twice
			 annually to those at risk. Pharmaceutical companies have committed to
			 donate the drugs needed to treat all at-risk, school-age children in
			 developing countries. Regular administration of deworming pills reduces
			 morbidity associated with STH and schistosomiasis infections by reducing
			 prevalence and transmission rates.
			(14)The benefits of deworming are immediate and enduring. A rigorous randomized controlled trial has
			 shown school-based deworming treatment to reduce school absenteeism by 25
			 percent. School-based deworming also benefits young siblings and other
			 children who live nearby but are too young to be treated, leading to large
			 cognitive improvements equivalent to half a year of schooling.
			5.DefinitionIn this Act, the term neglected tropical diseases or NTDs—
			(1)means infections caused by pathogens, including viruses, bacteria, protozoa, and helminths that
			 disproportionately impact individuals living in extreme poverty,
			 especially in developing countries; and
			(2)includes—
				(A)Buruli ulcer (Mycobacterium Ulcerans infection);
				(B)Chagas disease;
				(C)dengue or severe dengue fever;
				(D)dracunculiasis (Guinea worm disease);
				(E)echinococcosis;
				(F)foodborne trematodiases;
				(G)human African trypanosomiasis (sleeping sickness);
				(H)leishmaniasis;
				(I)leprosy;
				(J)lymphatic filariasis (elephantiasis);
				(K)onchocerciasis (river blindness);
				(L)rabies;
				(M)schistosomiasis;
				(N)soil-transmitted helminthiases (STH) (round worm, whip worm, and hook worm);
				(O)taeniasis/cysticercosis;
				(P)trachoma; and
				(Q)yaws (endemic treponematoses).
				6.Rule of constructionNothing in this Act shall be construed to increase authorizations of appropriations for the United
			 States Agency for International Development or authorizations of
			 appropriations for the Department of Health and Human Services.
		IForeign affairs
			101.Expansion of USAID NTDs Program
				(a)FindingsCongress finds the following:
					(1)Since fiscal year 2006, the United States Government has been an essential leading partner in
			 advancing control and elimination efforts for seven targeted neglected
			 tropical diseases: lymphatic filariasis (elephantiasis), onchocerciasis
			 (river blindness), schistosomiasis, soil-transmitted helminthiases (STH)
			 (round worm, whip worm, and hook worm), and trachoma. Additional
			 information suggests that such efforts could also produce collateral
			 benefits for at least three other NTDs: foodborne trematodiases, rabies,
			 and yaws (endemic treponematoses).
					(2)The United States Agency for International Development (USAID) Neglected Tropical Diseases Program
			 has made important and substantial contributions to the global fight to
			 control and eliminate the seven most common NTDs. Leveraging more than
			 $6.7 billion in donated medicines, USAID has supported the distribution of
			 more than one billion treatments in 25 countries across Africa, Asia, and
			 Latin America and the Caribbean.
					(3)United States Government leadership has been instrumental in maintaining the global fight against
			 NTDs and is a partner in the 2012 London Declaration on NTDs, which
			 represents a new, coordinated push to accelerate progress toward
			 eliminating or controlling 10 neglected tropical diseases by 2020.
					(4)The USAID NTDs Program is a clear example of a successful public-private partnership between the
			 Government and the private sector and should be judiciously expanded.
					(b)Sense of CongressIt is the sense of Congress that the USAID NTDs Program (as in effect on the date of the enactment
			 of this Act) should be modified as follows:
					(1)Provide rapid impact package treatments to as many individuals suffering from NTDs or at risk of
			 acquiring NTDs as logistically feasible.
					(2)Better integrate rapid impact package treatments with programs to control and eliminate HIV/AIDS
			 and malaria, including—
						(A)by coordinating HIV/AIDS programs with the control of female genital schistosomiasis, now revealed
			 as one of Africa’s most important co-factors in its AIDS epidemic; and
						(B)by coordinating malaria programs with programs to control schistosomiasis and hook worm—together
			 these diseases produce profound and severe anemia.
						(3)Establish school-based NTD programs to provide an opportunity to reach large numbers of school-age
			 children who require treatments for NTDs, including rapid impact package
			 treatments as feasible and at very low cost.
					(4)For other NTDs, such as human African trypanosomiasis (sleeping sickness), chagas disease,
			 leishmaniasis, and dengue fever, develop new approaches to reach the goals
			 relating to the elimination of NTDs as set forth in the World Health
			 Organization (WHO) NTD Roadmap.
					(c)Expansion of programThe Administrator of USAID shall expand the USAID NTDs Program (as in effect on the date of the
			 enactment of this Act) as follows:
					(1)Carry out monitoring and evaluation to provide accurate measurements to inform future NTD control
			 and elimination strategies.
					(2)Coordinate with USAID development sectors, such as sectors relating to water and sanitation,
			 hygiene, food security and nutrition, and education (both primary and
			 preprimary), to establish programs that address NTDs and advance the goals
			 of the 2012 London Declaration on NTDs.
					(3)Include morbidity management in treatment plans for high-burden NTDs, such as lymphatic filariasis
			 (elephantiasis).
					(4)Include NTDs that are recognized as high-burden diseases in the Global Burden of Disease Study
			 2010, including foodborne trematodiases, human African trypanosomiasis
			 (sleeping sickness), chagas disease, leishmaniasis, and dengue fever and
			 related arbovirus infections.
					(5)Include research and development, consistent with other USAID disease prevention programs, to
			 ensure the tools required for elimination of these diseases are available,
			 such as drugs, diagnostics, vaccines.
					(d)Research and development
					(1)EstablishmentThe Administrator of USAID shall establish a research and development program within the USAID NTDs
			 Program (as in effect on the date of the enactment of this Act).
					(2)PriorityThe research and development program shall focus on the prevention and control of those diseases
			 with the highest need for new treatments, diagnostics, and vaccines,
			 including soil-transmitted helminthiases (STH) (round worm, whip worm, and
			 hook worm), schistosomiasis, chagas disease, human African trypanosomiasis
			 (sleeping sickness), leishmaniasis, and dengue fever and other arbovirus
			 infections.
					102.Actions by Department of State
				(a)Office of the Global AIDS CoordinatorSection 1(f)(2)(B)(ii) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
			 2651a(f)(2)(B)(ii)) is amended by adding at the end the following:
					
						(XIV)Neglected tropical diseases
							(aa)In generalEnsuring coordination of activities of the United States (including funding) relating to combatting
			 HIV/AIDS with activities of the United States (including funding) relating
			 to combatting neglected tropical diseases to include the control and
			 elimination of neglected tropical diseases, particularly in countries and
			 regions that are highly endemic for female genital schistosomiasis.
							(bb)DefinitionIn this subclause, the term neglected tropical diseases has the meaning given the term in section 5 of the End Neglected Tropical Diseases Act..
				(b)Global Fund
					(1)In generalThe Secretary of State should seek to engage the Global Fund in discussions on whether to expand
			 the authority of the Global Fund for the control and elimination of
			 neglected tropical diseases.
					(2)Global FundIn this subsection, the term Global Fund means the public-private partnership known as the Global Fund to Fight AIDS, Tuberculosis and
			 Malaria established pursuant to Article 80 of the Swiss Civil Code.
					(c)G–20 countriesThe Secretary of State, acting through the Office of Global Health Diplomacy, should engage G–20
			 countries to significantly increase their role in the control and
			 elimination of neglected tropical diseases, particularly Argentina,
			 Brazil, China, India, Indonesia, Mexico, the Republic of Korea, Saudi
			 Arabia, and South Africa.
				103.Multilateral development and health institutions
				(a)Congressional findingCongress finds that the treatment of high burden neglected tropical diseases, including
			 school-based deworming programs, has proven to be a highly cost-effective
			 education intervention and schools can serve as the best delivery
			 mechanism for reaching large numbers of children with safe treatment for
			 soil-transmitted helminthiases (STH) (round worm, whip worm, and hook
			 worm) in particular.
				(b)United NationsThe President shall direct the United States permanent representative to the United Nations to use
			 the voice, vote, and influence of the United States to urge the World
			 Health Organization, the United Nations Educational, Scientific and
			 Cultural Organization, and the United Nations Development Programme to
			 take the actions described in subsection (d).
				(c)World Bank InstituteThe President shall direct the United States Executive Director at the International Bank for
			 Reconstruction and Development to use the voice, vote, and influence of
			 the United States to urge the World Bank Institute to take the actions
			 described in subsection (d).
				(d)Actions describedThe actions described in this subsection are the following:
					(1)Ensure the dissemination of best practices and programming on NTDs to governments and make data
			 accessible to practitioners in an open and timely fashion.
					(2)Highlight impacts of school-based deworming programs on children’s health and education,
			 emphasizing the cost-effectiveness of such programs.
					(3)Encourage governments to implement deworming campaigns at the national level.
					(4)Designate a portion of grant funds of the institutions to deworming initiatives and cross-sectoral
			 collaboration with water and sanitation and hygiene efforts and nutrition
			 or education programming.
					(5)Encourage accurate monitoring and evaluation of NTD programs, including deworming programs.
					(6)Engage governments in cross-border initiatives for the treatment, control, prevention, and
			 elimination of NTDs, and assist in developing transnational agreements,
			 when necessary.
					IIDepartment of Health and Human Services
			201.Promoting efforts through interagency working groups and international forumsThe Secretary of Health and Human Services shall continue to promote the need for robust programs
			 and activities to diagnose, prevent, control, and treat neglected tropical
			 diseases—
				(1)through interagency working groups on health; and
				(2)through relevant international forums on behalf of the United States, including the post-2015
			 United Nations development agenda.
				202.Report on neglected tropical diseases in the United States
				(a)In generalNot later than 12 months after the date of enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Director of the Centers for Disease Control
			 and Prevention, shall submit to the Congress a report on neglected
			 tropical diseases in the United States.
				(b)ContentsThe report required by this section shall—
					(1)assess the epidemiology of, impact of, and appropriate funding required to address neglected
			 tropical diseases in the United States; and
					(2)include the information necessary—
						(A)to guide future health policy with respect to such diseases;
						(B)to accurately evaluate the current state of knowledge concerning such diseases; and
						(C)to define gaps in such knowledge.
						203.Centers of excellencePart P of title III of the Public Health Service Act is amended by inserting after section 399V–5
			 of such Act (42 U.S.C. 280g–16) the following:
				
					399V–6.Neglected tropical disease centers of excellence
						(a)Cooperative Agreements and Grants
							(1)In generalThe Secretary, acting through the Director of the National Institute of Allergy and Infectious
			 Diseases or the Administrator of the Health Resources and Services
			 Administration, as appropriate, may enter into cooperative agreements
			 with, and make grants to, public or private nonprofit entities to pay all
			 or part of the cost of planning, establishing, or strengthening, and
			 providing basic operating support for, one or more centers of excellence
			 for research into, training in, and development of diagnosis, prevention,
			 control, and treatment methods for neglected tropical diseases.
							(2)EligibilityTo be eligible for a cooperative agreement or grant under this section, an entity must—
								(A)have demonstrated expertise in research on, and the epidemiology and surveillance of, the major
			 neglected tropical diseases that are endemic to the United States, such as
			 Chagas disease, dengue, leishmaniasis, and West Nile virus infection, and
			 helminth infections; and
								(B)participate in one or more not-for-profit product development partnerships.
								(b)PoliciesA cooperative agreement or grant under paragraph (1) shall be entered into or awarded in accordance
			 with policies established by the Director of the National Institutes of
			 Health
			 or the Health Resources and Services Administration, as applicable.
						(c)Coordination with other institutesThe Secretary shall coordinate the activities under this section with similar activities conducted
			 by other national research institutes, centers, and agencies of the
			 National Institutes of Health to the extent that such institutes, centers,
			 and agencies have responsibilities that are related to neglected tropical
			 diseases.
						(d)Uses of fundsA cooperative agreement or grant under subsection (a) may be used for—
							(1)staffing, administrative, and other basic operating costs, including such patient care costs as are
			 required for research;
							(2)clinical training, including training for allied health professionals, continuing education for
			 health professionals and allied health professions personnel, and
			 information programs for the public with respect to neglected tropical
			 diseases; and
							(3)research and development programs.
							(e)Period of Support; Additional Periods
							(1)In generalSupport of a center of excellence under this section may be for a period of not more than 5 years.
							(2)ExtensionsThe period specified in paragraph (1) may be extended by the Secretary for additional periods of
			 not more than 5 years if—
								(A)the operations of the center of excellence involved have been reviewed by an appropriate technical
			 and scientific peer review group; and
								(B)such group has recommended to the Secretary that such period should be extended.
								(f)DefinitionsIn this section:
							(1)The term neglected tropical disease has the meaning given to that term in section 5 of the End Neglected Tropical Diseases Act.
							(2)The term product development partnership means a partnership to bring together public and private sector researchers to develop new, or
			 improve on current, global health tools, such as drugs, diagnostics,
			 insecticides, vaccines, and vector management strategies—
								(A)that are for neglected tropical diseases; and
								(B)for which there is generally no profitable market.
								(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for each of the fiscal years 2015 through 2019..
			204.Panel on worm infection solutions
				(a)EstablishmentThe Director of the National Institutes of Health, in consultation with the Administrator of the
			 United States Agency for International Development, shall establish a
			 panel to conduct an evaluation of issues relating to worm infections,
			 including potential solutions such as deworming medicines (in this section
			 referred to as the panel).
				(b)StrategiesThe panel shall develop recommendations for strategies for solutions with respect to—
					(1)repeat infections;
					(2)vector control;
					(3)clean water solutions;
					(4)identifying incentives to encourage basic research for less toxic, more effective medicines; and
					(5)improving the success and cost efficiency of current programs in these areas, based on a thorough
			 scan of initiatives already underway in both the public and private
			 sectors.
					(c)Appointment of membersThe Director of the National Institutes of Health shall appoint as members of the panel individuals
			 from the public and private sectors who are knowledgeable about or
			 affected by worm infections, including—
					(1)at least 2 representatives of nongovernmental organizations;
					(2)at least 2 representatives of private industry involved in the development of de-worming
			 medications;
					(3)at least 2 representatives from academia; and
					(4)representatives of industries relating to sanitation, clean water, and vector control.
					(d)ReportNot later than 1 year after the date of the enactment of this Act, the panel shall submit to
			 Congress and the Director of the National Institutes of Health a report on
			 its findings and recommended strategies, including recommendations for
			 such administrative action and legislation as the panel determines to be
			 appropriate.
				(e)TerminationThe panel shall terminate not later than 6 months after submitting the report required by
			 subsection (d).
				
